SOMERVILLE, J.
On a former appeal in this case it was held that the facts recited in the bill show that the respondent, Samuel O. Fowler, became, by virtue of the deed executed to him, a trustee ex maleficio for the grantees of Samuel T. Fowler, including the complainant.—Fowler v. Ala. I. & S. Co., 164 Ala. 414, 51. South. 393. But it was also further held that, as the bill was filed more than 20 years after the initiation of the trust, the complainant was bound to affirmatively show a sufficient excuse for his long delay in the enforcement of his rights.
The amendment is designed to- supply the omission pointed out in the opinion of Justice Sayre on the former appeal, and the only question now presented is whether a sufficient excuse for the delay is exhibited by the amended bill.
The excuses sought to be presented are (1) complainant’s ignorance of the state of the legal title and (2) possession by complainant or its predecessors in interest.
1. Under the principles declared on the former appeal, the laches imputable to this complainant would have been initiated by notice to- any one of its antecedent privies in estate that the legal title to the mineral interest was wrongfully vested in any person other than Samuel- T. Fowler. The amended bill shows that Crawford, Elliott, and the .complainant had no knowledge of respondents ever claiming ownership of the,mineral interest, nor of the deed,from Arnold to Samuel.O. Fowler, until the year 1903. It is silent, however, as to' such knowledge on the part of Beers, and hence is insufficient in this aspect. Appellee argues certain circumstances- as indicative • of *37Beers’ want of. knowledge, but this argument predicated upon an appropriate averment in tbe bill, mnst be addressed to the trial court. Moreover, since complainant is compelled to rely upon the deed from Arnold to Samuel O. Fowler as.the foundation for its now asserted title, it follows that complainant, as well as its intervening predecessors in estate, are chargeable with notice of the fact that the Arnold deed named Samuel 0. Fowler as grantee.—Johnson v. Thweatt, 18 Ala. 741, 747.. In that case it was said: “A purchaser has the right to call for and examine the chain of title to the land he is about to purchase; and if he neglects to do this and purchases without seeing the deeds, through which he is to receive title, it is his own folly; in the language of the authorities, it is crassa negligentia, and he canhot protect himself from the consequences of notice, by insisting upon his own folly, or neglect.”
This doctrine has been often reaffirmed: Edwards v. Bender, 121 Ala. 77, 25 South. 1010; Austin v. Willis, 90 Ala. 421, 8 South. 95; Shorter v. Fraser, 64 Ala. 74; Marks v. Cowles, 61 Ala. 299, 307.
We do not mean to now hold that this constructive notice to complainant that the grantee in the Arnold deed was described as Samuel O. Fowler conclusively shows knowledge that the title was then in the four year old son of Samuel T. Fowler, and not in Samuel T. himself, but only that it was sufficient, prima facie, to suggest reasonable inquiry in that direction.
2. In the face of the knowledge thus imputed to complainant, or its predecessors in estate, it is necessary for the bill to show such possession of the property since the initiation of the trust in 1882 as would excuse complainant’s long inaction with respect to the *38judicial enforcement of its rights, its first step in that behalf occurring in June, 1903.
So far as the period between 1882 and 1900 is concerned, the allegations of the amended bill do not show such acts of ownership and possession as to establish possession in Crawford as a conclusion of law. In the absence of such a showing the bill should allege possession in Crawford, and it will then be a question of fact whether the alleged possession is supported by acts sufficient in number and sequence, and appropriate to the nature and condition of the property, and undeveloped mineral interest. Otherwise the inexcused delay of 18 years must be held as fatal to the maintenance of the bill.
The decree of the chancery court was erroneous; and, reversing that decree, one will be here rendered sustaining the demurrer to the amended bill.
Reversed, rendered, and remanded.
Anderson, C. J., and McClellan and Sayre, JJ., concur.